Case: 12-13376        Date Filed: 05/24/2013      Page: 1 of 2


                                                                       [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                               ________________________

                                     No. 12-13376
                               ________________________

                          D. C. Docket No. 1:11-cv-03471-TWT


MYRON N. WEINSTEIN,
                                                                          Plaintiff-Appellant,

                                             versus

GEORGIA STATE BOARD OF EXAMINERS OF
PSYCHOLOGISTS, et al.,

                                                                      Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                       (May 24, 2013)

Before HULL, WILSON and FARRIS,* Circuit Judges.

PER CURIAM:

       *
        Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
                Case: 12-13376      Date Filed: 05/24/2013      Page: 2 of 2


       Plaintiff-Appellant Myron Weinstein appeals the district court’s April 3,

2012 order granting Defendants-Appellees’ motion to dismiss on abstention

grounds. After review and with the benefit of oral argument, we conclude that the

district court did not abuse its discretion in granting Defendants-Appellees’ motion

to dismiss and abstaining under Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746

(1971). See Green v. Jefferson Cnty. Comm’n, 563 F.3d 1243, 1248 (11th Cir.

2009) (“We review a district court’s decision to abstain from exercising its

jurisdiction for an abuse of discretion.”).

       AFFIRMED. 1




       1
          After oral argument on May 17, 2013, Plaintiff-Appellant Weinstein tendered a
handwritten request to supplement the record on appeal. On May 22, 2013, Weinstein filed a
formal motion also requesting to supplement the record on appeal. We deny the requests
because we are not inclined to consider documents that were not filed or considered by the
district court in the first instance.
                                              2